United States Securities and Exchange Commission Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-25380 Date of Report: May 19, 2008 CHINA HUAREN ORGANIC PRODUCTS, INC. (Exact Name of Small Business Issuer as specified in its Charter.) DELAWARE 43-1401158 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o American Union Securities, Inc. 100 Wall Street, 15th Floor, New York, NY (Address of Principal Executive Offices, including zip code) 212-232-0120 (Issuer's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the
